Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a) (1)/ (a) (2) as being anticipated by Tang et al (US20160097916).
Regarding claim 8, Tang et al teaches an optical imaging system comprising:
a first lens (510) having refractive power;
a second lens (520) having a meniscus shape and refractive power (pargragph169);
a third lens (530) having refractive power:
a fourth lens (540) having refractive power;
a fifth lens (550) having refractive power; and
a sixth lens (560) having refractive power,
.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Mori (US20170153448).
Regarding claim 8, Mori teaches an optical imaging system comprising:
a first lens (L1) having refractive power;
a second lens (L2) having a meniscus shape and refractive power (pargragph169);
a third lens (L3) having refractive power:
a fourth lens (L4) having refractive power;
a fifth lens (L5) having refractive power; and
a sixth lens (L6) having refractive power,
wherein the first to sixth lenses are sequentially arranged in ascending numerical order along an optical axis from an object side of the optical imaging system toward an imaging plane of the optical imaging system (figure 1), and wherein 0.2 < |f1/f2| < 0.4 (value is approximately 0.28 table 20- example 1), where f1 is a focal length of the first lens and f2 is a focal length of the second lens.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR10-20170108659- as translated by US20170269342).
Regarding claim 1, Jung teaches an optical imaging system comprising (see figure 5):
A first lens (I) having a negative refractive power and a concave image-side surface;
a second lens (II) having a positive refractive power;
a third lens (III) having a refractive power and a convex object-side surface (see table 5);
a fourth lens (IV) having refractive power and a convex object-side surface (see table 5);
a fifth lens (V) having positive refractive power, a concave object-side surface, and a convex image-side surface; and
a sixth lens (VI) having a negative refractive power,
wherein the first to sixth lenses are sequentially arranged in ascending numerical order along an optical axis from an object side of the optical imaging system toward an imaging plane of the optical imaging system (see paragraphs 52-58 of US20170269342); and wherein 0.2 < |f1/f2| < 0.4, where f1 is a focal length of the first lens and f2 is a focal length of the second lens (value is approximately 0.4924 for table 5-figure 5). The value 0.4924 is slightly above the range. Figure 1, table 1 has f1/f2 value this within the range 0.2013. Thus, Jung teaches values of the f1/f2 
Regarding claim 2, see figure5 and table 5.
Regarding claim 3, see figure 5 and table 5.
Regarding claim 4, see figure5 and table 5.
Regarding claim 5, see paragraph 63 and 92 of US201070269342).
Regarding claim 6, see Table 5.
Regarding claim 7, see table 5 and paragraphs 63 and 92(value is approximately .031)

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US20170269342).
Regarding claim 1, Jung teaches an optical imaging system comprising (see figure 5):
a first lens (I) having a negative refractive power and a concave image-side surface;
a second lens (II) having a positive refractive power;

a fourth lens (IV) having refractive power and a convex object-side surface (see table 5);
a fifth lens (V) having positive refractive power, a concave object-side surface, and a convex image-side surface; and
a sixth lens (VI) having a negative refractive power,
wherein the first to sixth lenses are sequentially arranged in ascending numerical order along an optical axis from an object side of the optical imaging system toward an imaging plane of the optical imaging system (see paragraphs 52-58), and wherein 0.2 < |f1/f2| < 0.4, where f1 is a focal length of the first lens and f2 is a focal length of the second lens (value is approximately 0.4924 for table 5-figure 5). The value 0.4924 is slightly above the range. Figure 1, table 1 has f1/f2 value this within the range 0.2013. Thus, Jung teaches values of the f1/f2 within and close to the ration range. Additionally, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed ratio range of f1/f2 to balance the optical powers of the first two lenses to help decrease optical aberrations and since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 2, see figure5 and table 5.
Regarding claim 3, see figure 5 and table 5.

Regarding claim 5, see paragraph 63 and 92.
Regarding claim 6, see Table 5.
Regarding claim 7, see table 5 and paragraphs 63 and 92 (value is approximately .031)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10823941 in view of Jung (KR10-20170108659- as translated by US20170269342). Claim 1 of the present application is substantially equivalent to patent claim 9, except first lens having a concave image side surface, third lens having convex object side surface and fifth lens having convex image side surface; and wherein 0.2 < |f1/f2| < 0.4, where f1 is a focal length of the first lens and f2 is a focal length of the second lens.
 Jung teaches an optical imaging system comprising (see figure 5):
A first lens (I) having a negative refractive power and a concave image-side surface; a second lens (II) having a positive refractive power; a third lens (III) having a refractive power and a convex object-side surface (see table 5);
a fourth lens (IV) having refractive power and a convex object-side surface (see table 5); a fifth lens (V) having positive refractive power, a concave object-side surface, and a convex image-side surface; and a sixth lens (VI) having a negative refractive power, wherein the first to sixth lenses are sequentially arranged in ascending numerical order along an optical axis from an object side of the optical imaging system toward an imaging plane of the optical imaging system (see and wherein 0.2 < |f1/f2| < 0.4, where f1 is a focal length of the first lens and f2 is a focal length of the second lens (value is approximately 0.4924 for table 5-figure 5). The value 0.4924 is slightly above the range. Figure 1, table 1 has f1/f2 value this within the range 0.2013. Thus, Jung teaches values of the f1/f2 within and close to the ration range. Additionally, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed ratio range of f1/f2 to balance the optical powers of the first two lenses to help decrease optical aberrations and since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 8, 10, and 14 of U.S. Patent No. 10156703 in view of Jung (KR10-20170108659- as translated by US20170269342). Claim 1 of the present application is substantially equivalent to patent claim 1, except first lens having a concave image side surface, third lens having convex object side surface, and fifth lens having convex image side surface, and wherein 0.2 < |f1/f2| < 0.4, where f1 is a focal length of the first lens and f2 is a focal length of the second lens.
Jung teaches an optical imaging system comprising (see figure 5):

a fourth lens (IV) having refractive power and a convex object-side surface (see table 5); a fifth lens (V) having positive refractive power, a concave object-side surface, and a convex image-side surface; and a sixth lens (VI) having a negative refractive power, wherein the first to sixth lenses are sequentially arranged in ascending numerical order along an optical axis from an object side of the optical imaging system toward an imaging plane of the optical imaging system (see paragraphs 52-58 of US20170269342); and wherein 0.2 < |f1/f2| < 0.4, where f1 is a focal length of the first lens and f2 is a focal length of the second lens (value is approximately 0.4924 for table 5-figure 5). The value 0.4924 is slightly above the range. Figure 1, table 1 has f1/f2 value this within the range 0.2013. Thus, Jung teaches values of the f1/f2 within and close to the ration range. Additionally, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed ratio range of f1/f2 to balance the optical powers of the first two lenses to help decrease optical aberrations and since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.

. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tang et al (US20160124185) teaches an optical image capturing system with sixth lenses.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH